PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/095,438
Filing Date: 3 Dec 2013
Appellant(s): Booth et al.



__________________
Paul Scott
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 18, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 18, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  
35 USC § 112 rejections.

(2) Response to Argument
A) Applicants argue regarding the Rejection of claims 69 and 70 under the first paragraph and second paragraph of 35 U.S.C. § 112:
Appellant respectfully submits that the Examiner confuses what is being monitored (i.e., individual ones of the applications on one hand and the aggregation itself on the other hand) versus the type of monitoring being performed. The fact that what is being monitored is different is not inconsistent with the requirement that the type of monitoring being the same. By way of example, consider the hypothetical language of "first monitoring the temperature inside an oven and second monitoring the temperature of a room in which the oven is positioned." In this instance, what is being monitored is different (i.e., inside the oven versus the room in which the oven is positioned). However, the type of monitoring (i.e., monitoring for temperature) is the same. Appeal Brief, p. 7.

Response to A): Examiner points out the example by the applicants which state, “monitoring the temperature inside the oven” is analogous to the detecting interactivity at the application level and “monitoring temperature outside the over” is analogous to detecting interactivity at the “application aggregate”.  Applicants state in the example both thermometers (inside and outside) perform the same type of monitoring as they monitors for temperature and states that the monitoring that occurs at the individual application and the aggregate are the 
MPEP 2111.01 IV A. Lexicography: (See MPEP 2111.01 IV A. Lexicography) “An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).)   

Due to these remarks, examiner agrees that both monitoring (function of monitoring at the application level and the application aggregate or the thermometer measuring temperature inside vs. outside the oven) perform the same type of monitoring as far as functionality as it is consistent with the ordinary and customary meaning when taking the broadest reasonable interpretation.  Therefore, the rejections under 35 USC § 112 are withdrawn by the examiner. 

	B) With respect to the rejections under 35 U.S.C. § 103, Applicants allege that the reference does not teach a second monitoring by a central session management for interactivity that is separate from the first monitoring, and argue as follows:
Referring to the underlined portion of the above-reproduced passage, the sending of message 382 to other applications (e.g., 340-1) is not “separate from the first monitoring,” as claimed.  Rather this operation is a direct result of the heartbeat message 380 being provided by the refresh timer 378.   Additionally, if the Examiner's position that the portal manager 330 is monitoring for interactivity, the interactivity being monitored for is within the applications 340-1, 340-2. The claims require that two different things are being monitored for: (i) interactivity in the applications and (ii) interactivity in the application aggregation itself.  The examiner has only established that Hayer monitors for interactivity within the applications. Specifically, the refresh timer 378 actually performs the monitoring, and the portal manager 330 (based upon a heartbeat message 380 received from the refresh 370) sends messages 382 to the other 

	Response to B): Examiner shows that these are separate monitoring for interactivity that occur at the portal management.  Examiner points out that the heartbeat message that is received by the portal manager detects the interactivity between the client and any one of the application in the application aggregation which is the aggregation of the multiple applications which are part of the session as pointed out by Hayer. The office action states as follows:
As the client terminal 310 interacts with the second application 340-2, the client terminal 310 may not remain active with the first application 340-1. A risk arises that the terminal's session with the first application 340-1 will time out and become invalid. To avoid this result, the second application may maintain a refresh timer 378 which, provided the client terminal 310 remains active within the time defined by the refresh timer 378, causes the second application 340-2 to deliver a "heartbeat" message 380 to the portal manager 330. The heartbeat message 380 indicates activity in one of the applications of the network 320. In response to the heartbeat message 380, the portal manager 330 may send messages 382 to other applications (e.g., 340-1) indicating that activity with the client terminal 310 is ongoing. In response, the other applications 340-1 reset inactivity timers for the sessions associated with the same client terminal 310, which prevents the application 340-1 from dismantling the terminal's session. Thus, continuous activity by the client terminal 310 with at least one application 340-2 can prevent timeouts from occurring with respect to other applications in the same network 320. (Hayer, Col 4 lines 19-39).

	The passage above shows that the second application aggregation (i.e, within the portal manager) aggregates the active sessions which connect the two application 1 and application 2, as part of the active session in the session list (Hayer, Col 5 lines 14-21), which the portal manager manages and listens for interactivity between the authenticated client terminals and any one of the applications in the application aggregation that the client interacts and prevent the other applications from being timed out.  These are implemented by the session manager 420 (Hayer, Col 4 lines 51-63) which is part of the portal manager.   Examiner has shown that this separate monitoring for interactivity of the application aggregation is a separate second monitoring for interactivity that is distinct from the monitoring that occurs at the individual applications by the refresh timer 378.  Examiner has interpreted the first and second monitoring 
The programming of the centralized session management logic 200 can be configured to transmit keep-alive messages 160 to the agents 170 whenever interactivity 180 is detected. Responsive to receiving the keep-alive messages 160, the agents 170 can keep alive the corresponding applications 140 even though session activity within any particular one of the applications may have exceeded a predefined time out. Applicants’ disclosure [0021]. 

In operation, as sessions are initiated for different ones of the applications 140, each session can be registered with the centralized session management logic 200 and an entry can be written to the table 200. Applicants’ disclosure [0020].

C) Applicant argues as follows: 
Referring to the underlined portion of the above-reproduced passage, the Examiner asserts that there is separate monitoring of interactivity. However, the Examiner's analysis is referring to the same thing. The Examiner asserts that the "activity timer ... monitors the activity of the individual applications" and "the portal manager ... monitors activity from either App 1 or App 2." App 1 and App 2 are the individual applications being monitored by the activity timer. Consequently, what is being monitored is the same thing - not separate and distinct monitoring for interactivity of two different things, as claimed. Contrary to the Examiner's assertion, the portal manager 330 does not monitoring for interactivity in the aggregation itself. Instead, Hayer explicitly teaches the following:
(i)    "second application 340-2 [is caused by refresh timer 378 provided the client terminal 310 remains active] to deliver a 'heartbeat' message 380 to the portal manager 330" and "heartbeat message 380 indicates activity in one of the applications of the network 320."
(ii)    "[i]n response to the heartbeat message 380, the portal manager 330 may send messages 382 to other applications (e.g., 340-1) indicating that activity with the client terminal 310 is ongoing."
(iii)    "[i]n response, the other applications 340-1 reset inactivity timers for the sessions associated with the same client terminal 310."
In short, the refresh timer 378 of Hayer sends out a heartbeat message 380 to the portal manager "provided the client terminal 310 remains active within the time 
 
Again, the Examiner has not presented any additional analysis. Rather, the Examiner has merely cited column 4, lines 19-30 of Hayer and emphasized a portion of the language contained therein. The claims require "a detection of interactivity within any the individual ones of the applications or a separate detection of interactivity within the application aggregation, all of the applications." Consequently two different detections of interactivity of contemplated by the claims. Moreover, these detections of interactivity are "separate." Each and every word in a claim must be construed to have meaning. Exxon Chem, Patents. Inc, v. Lubrizol Corp.. 64 F.3d 1553, 1557 (Fed.Cir. 1995) ("Claim limitations defining the subject matter of the invention are never disregarded"). In this instance, the Examiner's analysis does not give meaning to the term "separate" within the claimed "separate detection of interactivity. The interactivity being monitored by the portal manager 330 is the same interactivity being monitored for by the refresh timer 378. Ultimately, the claims require two different monitoring of two different interactivities. Even if the Examiner could interpret the portal manager 330 and the refreshing timer 378 of Hayer as teaching two different monitoring operations, they are both monitoring for the same interactivity - not separate interactivity, as claimed. Appeal Brief, pp. 12-13. 

	Response to C):  In response to applicants’ arguments that “Contrary to the Examiner's assertion, the portal manager 330 does not monitor for interactivity in the aggregation itself”, examiner shows that the portal manager 330 monitors for interactivity within the application aggregation which aggregates the active sessions which connect the two application 1 and application 2, as part of the active session in the session list (Hayer Col 5 lines 14-21) which the portal manager manages and listens for interactivity between the authenticated client terminals and any one of the applications in the application aggregation that the client interacts and prevent the other applications from being timed out. These are implemented by the session manager 420 (Hayer, Col 4 lines 51-63) which is part of the portal manager.  Examiner has shown that this separate monitoring for interactivity of the application aggregation is a separate second monitoring for interactivity that is distinct and separate monitoring than the monitoring that occurs at the individual applications by the refresh timer 378. 

However, there is no separate second monitoring for interactivity in the aggregation itself. The portal manager 330 does not monitor for interactivity. Rather, the portal manager 330 monitors for a heartbeat message 380. Notably, the heartbeat message 380 is not "interactivity in the aggregation itself."  Rather, the heartbeat message 380 is merely data indicative of the first monitoring. Appeal Brief, p. 12.

Examiner shows that the heartbeat message 380 refers to the interactivity of any one of the applications within the application aggregation as stated above, which shows the application aggregation aggregates the active sessions which connect the two application 1 and application 2, as part of the active session in the session list (Hayer, Col 5 lines 14-21), which the portal manager manages and listens for interactivity between the authenticated client terminals and any one of the applications in the application aggregation that the client interacts and prevent the other applications from being timed out.  These are implemented by the session manager 420 (Hayer, Col 4 lines 51-63) which is part of the portal manager.  Examiner has shown that this separate monitoring for interactivity of the application aggregation is a separate second monitoring for interactivity that is distinct for the monitoring that occurs at the individual applications by the refresh timer 378. 
Additionally, examiner has interpreted the first and second monitoring claims in light of applicant’s disclosure which state the individual applications detect interactivity and submit a keep-alive message to the centralized session manager logic as the first monitoring of interactivity and the central session management logic listens to individuals heartbeats which signify interactivity between the client and any one of the applications within the sessions as the second monitoring that occurs at the application aggregate level.  The central session management logic keep alive the other applications though the session activity.  Examiner has clearly read the first and second monitoring for interactivity in light of applicants’ disclosure, which discloses as follows: 
The programming of the centralized session management logic 200 can be configured to transmit keep-alive messages 160 to the agents 170 whenever interactivity 180 is detected. Responsive to receiving the keep-alive messages 160, the agents 170 can 

In response to applicants arguments, “Even if the Examiner could interpret the portal manager 330 and the refreshing timer 378 of Hayer as teaching two different monitoring operations, they are both monitoring for the same interactivity - not separate interactivity, as claimed”, examiner points out the monitoring that occurs at the application aggregation and the individual applications are separate monitoring for interactivity as one monitors at the application level and the other monitors at the application aggregate level, as explained above.
Applicants argue 
 
The fact that what is being monitored is different is not inconsistent with the requirement that the type of monitoring being the same. By way of example, consider the hypothetical language of "first monitoring the temperature inside an oven and second monitoring the temperature of a room in which the oven is positioned." In this instance, what is being monitored is different (i.e., inside the oven versus the room in which the oven is positioned). However, the type of monitoring (i.e., monitoring for temperature) is the same.” Appeal Brief, p. 7. 

Examiner has clearly shown above that there are separate monitoring as far as categorically (application level vs. application aggregate level) yet the monitoring process is directed to the same type of monitoring, which is interactivity, as far as functionality is concerned, as argued by applicants on page 7 of the Appeal Brief. 
D) Applicants argue, 
Hayer only discloses a single detection of interactivity.  Specifically, the refresh timer 378 of Hayer sends out a heartbeat message 380 to the portal manager "provided the client terminal 310 remains active within the time defined by the refresh timer 378" and the portal manager monitors for this heartbeat message 380.  This is all part of the same, single detection of interactivity.  Consequently, Hayer fails to teach or suggest the limitations at issue.” The Examiner has not relied upon the Examiner's secondary reference of Ng as to the limitations at issue. Moreover, the Examiner has not presented any explanation, with regard to the limitations at issue, as to why the combination of Hayer and Ng would teach anything different than what Hayer teaches alone with regard 

Response to D): Examiner has shown per the above discussion that there are two separate detections of issue, one at the individual applications and one at the application aggregate level. In response to the addition of NG, the secondary reference
With the Portlet Http Client and Portlet Application Session, it is now possible to have a common backend web application integration model.  This can be used to enable multiple portlets with the same portlet application to communicate with the same web application backend.  This implementation of the invention makes it possible to: i.  have native portlet integration without launching separate browsers, and without multiple prompts for user id and password to access the same backend web application.” NG, page 35-36.
 
Examiner has read the claims in light of applicant’s disclosure, in which the application aggregation is a portal includes a set of portlets.  
The aggregated application distribution system can include a host environment 150 such as a portal server hosting an application aggregation 120 such as a portal including one or more applications 140 such as a set of portlets. Applicants’ disclosure [0018].

The teachings of NG are in the same field of endeavor, as the teachings of NG can be incorporated into a single sign-on environment which maintains the application aggregation process of detecting separate interactivity between the individual applications and at the application aggregation as described above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454       

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                                        

                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.